


FIRST AMENDMENT TO INDUSTRIAL LEASE AGREEMENT




THIS FIRST AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (“First Amendment”) is made
this 16th day of November, 2012, by and between PS BUSINESS PARKS, L.P., a
California limited partnership (“Landlord”) and TECHNEST INC., a Delaware
corporation, and ACCELPATH, INC., Delaware corporation, jointly and severally
(collectively, “Tenant), successor in interest to Technest Holdings, Inc. and
Technest, Inc. (collectively, the “Original Tenant”), the original Tenant under
the Lease.




WITNESSETH:




WHEREAS, Landlord and the Original Tenant, Tenant’s predecessor in interest,
entered into that certain Industrial Lease Agreement dated December 7, 2011 (the
"Lease"), pursuant to which Tenant leased that certain premises in the building
located at 350 – 364 Christopher Avenue, Gaithersburg, Maryland (the
“Building”), said premises containing One Thousand Nine Hundred Fifty-Seven
(1,957) rentable square feet of space known as 352A Christopher Avenue (the
"Premises”);




WHEREAS, the Term of the Lease is currently scheduled to expire as of December
31, 2012; and




WHEREAS, a merger (the “Merger”) occurred between Technest Holdings, Inc. and
Accelpath, Inc.; and




WHEREAS, Landlord and Tenant desire to amend the Lease to (i) acknowledge the
Merger, (ii) extend the Term of the Lease, and (iii) amend certain other terms
and conditions of the Lease as herein provided.




NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:




1.        Recitals.  The recitals set forth above are incorporated herein by
this reference with the same force and effect as if fully set forth hereinafter.




2.        Capitalized Terms.  Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Lease.  From and after the date
hereof, the Lease and this First Amendment shall be known collectively as the
“Lease”.




3.        Assignment and Assumption.    Tenant hereby represents and warrants to
Landlord that Technest Holdings, Inc., was merged with and into Accelpath, Inc.
(“Accelpath”), a wholly owned subsidiary of Technest Holdings, Inc., pursuant to
a Plan of Merger (the “Merger Agreement”) dated as of May 1, 2012, for the
purposes of changing its domicile from Nevada to Delaware.  Accelpath was the
surviving entity of such merger.  Tenant hereby acknowledges and agrees that the
Lease was assigned to Accelpath, Inc. as part of the Merger Agreement.  Tenant
now hereby agrees to accept said assignment, sale, transfer and conveyance of
the Lease and the Premises and hereby covenants and agrees, for the benefit of
Landlord, to continue to pay all rent and other sums payable by Tenant under the
Lease, and to keep, perform and be bound by all of the terms, covenants and
conditions required to be performed by Tenant under the Lease.











4.        Term.  The Lease Term is hereby extended for a period of one (1) year
commencing January 1, 2013 (the “Renewal Date”) and expiring December 31, 2013
(inclusively, the “Renewal Term”), unless terminated sooner pursuant to the
provisions of the Lease or hereof.




5.        Rent.  Notwithstanding anything to the contrary contained in the
Lease, commencing on the Renewal Date, Tenant shall pay Base Rent with respect
to the Premises at the times and in the manner set forth in Section 2 of the
Lease at the rate of One Thousand Two Hundred Thirty-Seven and 00/100 Dollars
($1,237.00) per month for each and every month of the Renewal Term.  Tenant
shall remain obligated to pay all Additional Rent in accordance with the terms
and provisions of the Lease during the Renewal Term.  Subject to adjustment in
accordance with Exhibit D attached to the Lease, during the Renewal Term
Tenant’s estimated payment of Tenant’s Proportionate Share of Operating Expenses
shall be Seven Hundred Eighty and 87/100 Dollars ($780.87) per month.




6.        As-Is Condition.  Tenant is currently in occupancy of the Premises and
hereby agrees to accept the Premises in its “as-is” condition existing on the
Renewal Date and Landlord shall have no obligation to make any improvements to
the Premises during the Renewal Term.




7.        Miscellaneous.  The Renewal Option granted to Tenant pursuant to
Section 28.01 of the Lease has expired by its terms.  Accordingly, Section 28.01
of the Lease is hereby deleted in its entirety and shall be of no further force
and effect.




8.        Brokers.  Tenant represents and warrants to Landlord that Tenant has
not had any dealings or entered into any agreements with any person, entity,
realtor, broker, agent or finder in connection with the negotiation of this
First Amendment other then JAY CLOGG REALTY GROUP, INC. Tenant shall indemnify
and hold Landlord harmless from and against any loss, claim, damage, expense
(including costs of suit and reasonable attorneys’ fees) or liability for any
compensation, commission or charges claimed by any other realtor, broker, agent
or finder claiming to have dealt with Tenant in connection with this First
Amendment.




9.        Reaffirmation of Terms.  Except as amended herein, all of the terms,
covenants and provisions of the Lease are hereby confirmed and ratified and
shall remain unchanged and in full force and effect.




10.      Representations.  Tenant hereby represents and warrants to Landlord
that Tenant (i) is not in default of any of its obligations under the Lease and
that such Lease is valid, binding and enforceable in accordance with its terms,
(ii) has full power and authority to execute and perform this First Amendment,
and (iii) has taken all action necessary to authorize the execution and
performance of this First Amendment.




[SIGNATURES APPEAR ON NEXT PAGE]




2











IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.




 

LANDLORD:

 

 

 

 

 

PS BUSINESS PARKS, L.P.,

 

 

a California limited partnership

 

 

 

 

 

 

 

By:

PS Business Parks, Inc., a California

 

 

 

corporation

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

/s/Eugene Uhlman

 

 

 

 

Eugene R. Uhlman

 

 

 

 

Regional Manager

 




 

TENANT:

 

 

 

 

 

TECHNEST, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/Shekhar Wadekar

 

 

 

 

 

 

Name:

Shekhar Wadekar

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

ACCELPATH, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Shekhar Wadekar

 

 

 

 

 

 

Name:

Shekhar Wadekar

 

 

 

 

 

 

Title:

CEO

 




3



